Citation Nr: 0936406	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-32 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to service-
connected residuals of bronchopleural fistula.

2.  Entitlement to an increased (compensable) rating for 
residuals of bronchopleural fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1977.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, known as the Tiger Team.  The RO in 
Huntington, West Virginia, currently has jurisdiction of the 
claims.  

In May 2007, the Veteran appeared and testified via 
videoconference transmission before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The claims were remanded by the Board in August 2007 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters have been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran's COPD is etiologically related to service, 
proximately due to or the result of his service-connected 
residuals of a bronchopleural fistula, or that his residuals 
of a bronchopleural fistula has aggravated his COPD.  

2.  The Veteran's pulmonary symptomatology primarily arises 
from conditions other than the service-connected 
bronchopleural fistula.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, including 
as secondary to service-connected residuals of bronchopleural 
fistula, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for a compensable rating for service-
connected residuals of bronchopleural fistula have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2008).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2008).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings for service-connected residuals of bronchopleural 
fistula.  

The Veteran seeks service connection for COPD, which he 
contends is due to his service-connected disability, and an 
increased rating for his service-connected residuals of 
bronchopleural fistula.  He reports continuous need for 
oxygen and medications, problems with coughing and dizziness, 
being restricted in the distance he can run or walk, 
increased levels of CO2 in his body, blood clots in his left 
lung, and an overall worsening condition involving his 
respiratory system.  See April 2004 VA Form 21-4138; February 
2005 notice of disagreement; October 2005 statement in 
support of claim; March 2006 VA Form 9; May 2007 transcript.  

Service connection for residuals of bronchopleural fistula 
was granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6812, effective May 10, 
1977, the date following the Veteran's discharge from 
service.  See January 1977 rating decision.  

During the pendency of this appeal, VA amended the rating 
schedule concerning respiratory conditions, effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under Diagnostic Codes 6600, 6603, 6604, 6825-
6833, and 6840-6845.  A review of the regulatory changes 
reveals that such changes which are pertinent to this claim 
are non-substantive in nature and merely interpret already 
existing law.

In this case, the Veteran is currently rated at zero percent 
for residuals of a bronchopleural fistula under Diagnostic 
Code 6845, which is found under the General Rating Formula 
for Restrictive Lung Disease.  This rating formula provides a 
100 percent evaluation for findings that show FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 
(2008).

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  Id.  

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  Id.  

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why.  38 C.F.R. § 4.96 
(2008).

Furthermore, ratings under Diagnostic Codes 6600 through 
6817, and 6822 through 6847 will not be combined with each 
other.  Where there is lung or pleural involvement, ratings 
under Diagnostic Codes 6819 and 6820 will not be combined 
with each other or with Diagnostic Codes 6600 through 6817 or 
6822 through 6847.  A single rating will be assigned under 
the diagnostic code that reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Id.

The Veteran's service treatment records reveal that he was 
involved in a motorcycle accident in July 1974.  In pertinent 
part, he underwent a tracheostomy on July 11, 1974 and a 
thoracoplasty with temporary placement of chest tubes in the 
empyema cavity of the right lung on July 17, 1974.  A Medical 
Board determined that he had a resolving bronchopleural 
fistula in September 1974.  See Narrative Summary; Medical 
Board Proceedings.  During a September 1974 severe injury 
examination, clinical evaluation of the Veteran's lungs and 
chest was abnormal, and the examiner reported that he had a 
right-sided, healing bronchopleural fistula.  See report of 
medical examination.  At the time of the Veteran's discharge 
from service, clinical evaluation of his lungs and chest was 
normal and the only abnormality noted was a scar from the 
anterior axillary tone to the right infra scapular line from 
lung surgery.  See January 1977 report of medical 
examination.  The service treatment records do not contain 
any respiratory notations related to problems with COPD.  

The post-service medical evidence in this case consists 
entirely of VA treatment records from the VA Medical Center 
in Denver, Colorado, to include several PFTs, and several VA 
compensation and pension (C&P) examination reports.  

At this juncture, the Board notes that there is no dispute 
that the Veteran has been diagnosed with COPD, in addition to 
several other respiratory disorders, to include interstitial 
lung disease (ILD) and bronchiolitis obliterans, which 
examiners believe to be secondary to rheumatoid arthritis 
(RA) or interferon treatment for hepatitis C.  The Board also 
notes that it finds the Veteran is competent to describe the 
symptoms he exhibits and has experienced that are associated 
with respiratory problems.  See 38 C.F.R. § 3.159(a)(2) 
(2008); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (lay evidence is acceptable to prove the occurrence of 
symptomatology when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons).  The crux 
of the Veteran's claim for service connection, however, rests 
on whether his COPD is related to service or to his service-
connected residuals of a bronchopleural fistula.  In this 
regard, the information obtained from the VA C&P examination 
reports related to the symptomatology associated with the 
Veteran's COPD is not relative to the question in this case, 
and there is no need to discuss the findings at the time of 
the examinations.  What are of importance are the opinions 
provided regarding the etiology of the Veteran's COPD, which 
will be discussed.  

The Board also notes that any symptomatology related to the 
Veteran's respiratory conditions and described in the VA C&P 
examination reports are also not necessary to discuss in the 
context of his claim for an increased rating.  This is so 
because the question of whether the Veteran is entitled to a 
compensable rating for his service-connected residuals of a 
bronchopleural fistula rests firmly on the results of PFTs 
and whether he exhibits the necessary decreases in lung 
capacity, as the ratings assigned under the General Rating 
Formula for Restrictive Lung Disease are based on PFT 
results.  

At the time of an August 2004 VA C&P examination, and 
following a review of the Veteran's medical records, the VA 
examiner concluded that the Veteran had COPD associated with 
probable pulmonary emboli in 2002 and hypoxemia requiring 
oxygen 5 liters per minute in order to function; x-ray 
findings consistent with COPD.  The examiner noted the 
absence of various risk factors and determined that the 
Veteran's COPD appeared to be a progressive emphysematous 
process which is not particularly related to any external 
factors but appeared to be intrinsically inherent 
individual's constitution to develop such a condition.  

In November 2006, a VA examiner diagnosed the Veteran with 
status post bronchopleural fistula with no evidence of 
fistulous communication per examination at the present time.  
The Board notes that the Veteran's claims folder was not 
available for review at that time.  

The RO sought a medical opinion in to determine whether a 
causal relationship existed between the Veteran's service-
connected bronchopleural fistula and COPD.  The opinion 
obtained, dated February 2007 by the same examiner that 
examined the Veteran in November 2006, attributed the 
Veteran's COPD to a 20-year history of smoking cigarettes, 
which was based on an inaccurate factual premise since it was 
clear from the record that the Veteran has been a non-smoker 
his entire life.  The examiner also explained, however, that 
there is a vast difference between COPD and a bronchopleural 
fistula.  The latter involves a continuous leak into the 
pleural space and in the great majority of cases following 
chest tube insertion, is self limiting and heals.  There was 
no medical evidence that the examiner had ever found or heard 
that can establish an etiologic connection between a 
bronchopleural fistula, which is a mechanical event, and a 
chronically progressive form of airway obstruction and 
destruction of lung tissue.  Plus, the examiner indicated 
that the two diseases are quite different, bronchopleural 
fistulas being acute with resolution in a short period of 
time (otherwise chest tubes would never be removed) and COPD 
being chronic.  

The Veteran underwent another C&P examination in July 2007, 
which appears to have been conducted while his claim was in 
appellate status.  The examination was conducted by the same 
examiner that conducted the November 2006 and February 2007 
examinations.  In pertinent part, the examiner indicated that 
it was his opinion that there are no residuals of a 
bronchopleural fistula.  The Veteran, however, stated that he 
had been told that he has arthritis, lung disease, which the 
examiner believed related to RA lung disease, which means 
bronchiolitis obliterans.  The examiner stated that the 
question was whether there was any relationship between the 
bronchopleural fistula and the bronchiolitis obliterans, and 
whether the former was etiologically related to the latter, 
or had, in any form aggravated his current condition.  The 
examiner diagnosed the Veteran with status post 
bronchopleural fistula without defined residual lung disease 
secondary to bronchopleural fistula and bronchiolitis 
obliterans.  It was the examiner's opinion, following 
detailed review of the medical records and recitation of 
medical principals, that bronchiolitis obliterans was not in 
any way, shape, form or fashion, related to the residuals of 
a bronchopleural fistula.  

The Board sought another opinion as a result of the 
inaccurate factual premise on which the February 2007 opinion 
regarding the etiology of the Veteran's COPD was made.  The 
examiner was specifically requested to identify all current 
residuals related to the Veteran's service-connected 
bronchopleural fistula, to include whether such residuals 
involve any measurable restrictive lung disease by PFT.  The 
examiner was asked to include a discussion of the 
significance, if any, of November 2005 VA radiological 
finding of air trapping with right pleural disease, and the 
pulmonary consultation evaluations dated November 2004 and 
March 2006, which showed possible pleural/diaphragmatic 
paralysis resulting in orthopnea.  The examiner was asked to 
distinguish to the extent possible between symptomatology 
resulting from the Veteran's service-connected residuals of 
bronchopleural fistula and any nonservice-connected pulmonary 
disorder, and was asked to state if it was medically 
impossible to distinguish among symptomatology resulting from 
the several disorders.  The Board also sought opinions on 
whether any currently manifested COPD had its onset during 
active service or is related to any in- service disease or 
injury, including the bronchopleural fistula in July 1974 
and, if not, whether COPD was either caused by or aggravated 
by the Veteran's service-connected bronchopleural fistula.

The requested opinions were provided in May 2008.  The 
examiner reported that after thorough evaluation of records 
and discussion with the Veteran, the current residuals 
related to the service-connected bronchopleural fistula would 
include residual pleural scarring, as read in the February 
2004 CT scan.  The examiner noted that this would not result 
in severe dyspnea on exertion (DOE), chronic hypoxemia, 
pulmonary hypertension and COPD, as this Veteran exhibits, 
and that it was difficult to determine the extent that the 
residual scarring from the bronchopleural fistula involves 
any measurable lung disease by PFT.  Current PFTs show severe 
obstructive/severe airflow limitation pattern with no 
significant response to bronchodilator.  Although there is 
evidence of hyperinflation and reduced FVC, the extent to 
which the pleural thickening of the right lung base 
contributes to this is difficult to determine.  The examiner 
further noted that the Veteran's symptomatology of chronic 
DOE, chronic hypercapnia, severe, chronic cough, and ILD are 
the result of additional pulmonary disorders, including 
severe COPD, bronchiolitis obliterans, bronchiectasis, sleep 
apnea, drug side effect (Interferon for hepatitis C), RA 
treatment, and obesity.  The examiner indicated that the 
Veteran's pulmonary symptomatology primarily arises from 
conditions other than the bronchopleural fistula.  With 
reference to the November 2004 and March 2006 VA pulmonary 
consultation evaluations showing possible 
pleural/diaphragmatic paralysis resulting in orthopnea, it 
appears to have been mentioned in the broad differential 
(causes) of respiratory problems and not a definite cause of 
the Veteran's pulmonary symptoms.  Per the note, there was no 
definitive evidence of diaphragmatic dysfunction/paralysis.  

The examiner found that it was less likely as not that the 
Veteran's COPD had its onset during active service or was 
related to any in-service disease or injury, including the 
July 1974 bronchopleural fistula.  Per review of the records, 
the Veteran was first evaluated/diagnosed with COPD in 
approximately 1999-2000.  He had a chest x-ray in 1999 that 
was read as showing underlying COPD; a chest x-ray from 1998 
does not mention this.  A note suggested that he did not have 
respiratory problems until about 2000, approximately 23 years 
after leaving service and approximately 26 years since the 
motorcycle trauma.  There is no documentation regarding 
symptoms of COPD or chronic pulmonary symptoms during active 
service, other than directly related to trauma and fistula.  
With regard to the fistula, there is only mention of 
occurrence of fistula and treatment with chest tubes and no 
residual chronic shortness of breath noted. 

The examiner also found that it was less likely as not that 
COPD was either caused by or aggravated by the service-
connected bronchopleural fistula.  The Veteran has been 
diagnosed with severe bronchiolitis obliterans, likely RA or 
drug related, per chest clinic/pulmonary.  The earliest 
evidence of COPD is in 1999, per review of radiology records.  
A September 2002 note indicated that the Veteran had a mixed 
obstructive/restrictive picture, which would not be explained 
by a bronchopulmonary fistula.  Prior to 1999, approximately 
26 years after the bronchopulmonary fistula occurred, there 
was no mention of COPD that the examiner could find.  As 
stated in the July 2007 report, there is no connection in 
literature between bronchopleural fistula and bronchiolitis 
obliterans, COPD, or small airway disease.  In addition, the 
Veteran has other conditions that would explain the 
bronchiolitis obliterans, including RA.  

The examiner noted that COPD is possible in nonsmokers due to 
environmental factors, second hand smoke, pollution, etc.  If 
one has a bronchopleural fistula that is not sealed, then it 
is a pneumothorax (air escaping from the bronchus/alveoli 
into the pleural cavity).  The Veteran does not have any 
indication of this.  A repaired bronchopleural fistula would 
most likely cause restrictive disease postoperatively.  The 
examiner stated that it is not possible, without resorting to 
mere speculation, to determine the extent to which the right 
pleural scarring (resulting from the bronchopleural fistula) 
contributes to the pulmonary symptomatology in the setting of 
COPD, bronchitis obliterans-organized pneumonia (BOOP), 
obstructive sleep apnea (OSA) or whether the residual 
scarring involves any measurable restrictive lung disease by 
PFT.  

The evidence of record does not support the Veteran's claim 
for service connection for COPD on a direct basis.  As an 
initial matter, and as pointed out by the May 2008 VA 
examiner, the service treatment records are devoid of 
documentation regarding symptoms of COPD or chronic pulmonary 
symptoms other than directly related to trauma and fistula, 
and with regard to the fistula, the service treatment records 
only mention its occurrence and treatment with chest tubes; 
there is no indication of residual chronic shortness of 
breath noted.  In addition, the Veteran did not have any 
respiratory problems, nor was he evaluated and diagnosed with 
COPD, until approximately 1999, which is roughly 22 years 
following his discharge from service.  This span of time does 
not support a finding that the Veteran has had continuity of 
symptomatology since service.  Lastly, the May 2008 VA 
examiner found that it was less likely as not that the 
Veteran's COPD had its onset during active service or was 
related to any in-service disease or injury, including the 
July 1974 bronchopleural fistula.  The rationale employed by 
the VA examiner was the long span of time between the initial 
trauma and the diagnosis of COPD, as well as the span of time 
between the Veteran's discharge and the diagnosis of COPD, 
and the lack of in-service documentation regarding symptoms 
of COPD.  

The evidence of record also does not support the claim for 
service connection for COPD on a secondary basis.  The Board 
points out that the August 2004 VA examiner found that COPD 
was associated with probable pulmonary emboli in 2002 and 
noted that COPD appeared to be intrinsically inherent in the 
Veteran's constitution.  In addition, the examiner who 
provided the February 2007 opinion and conducted the July 
2007 examination, reported that there is no etiological 
connection between bronchopleural fistula and COPD or between 
bronchopleural fistula and bronchiolitis obliterans.  This 
statement is pertinent despite the fact that the examiner 
made the erroneous determination that the Veteran was a 
smoker.  Moreover, the May 2008 VA examiner found that it was 
less likely as not that COPD was either caused by or 
aggravated by the service-connected bronchopleural fistula.  
The rationale used to explain this determination included the 
statement that there is no connection between bronchopleural 
fistula and bronchiolitis obliterans, COPD, or small airway 
disease, and that the Veteran has other conditions that would 
explain the bronchiolitis obliterans, including RA.  

In the absence of evidence establishing an etiological 
relationship between COPD and service, and in the absence of 
evidence establishing that the Veteran's service-connected 
bronchopleural fistula either caused or aggravated his COPD, 
service connection is not warranted on either a direct or 
secondary basis and the claim must be denied.  38 C.F.R. 
§§ 3.303, 3.310 (2008).  As the preponderance of the evidence 
is against the claim for service connection, the benefit of 
the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has also determined that the Veteran is not 
entitled to a compensable rating for service-connected 
bronchopleural fistula.  A number of PFT examinations have 
been conducted throughout the course of the Veteran's appeal, 
all of which reveal diminished lung performance.  In fact, 
PFTs dated August 2004, November 2004, July 2006, November 
2006, December 2006, July 2007 and May 2008 all show post-
bronchodilator FEV-1 of less than 40 percent of predicted 
value.  

The Board acknowledges that these results, in and of 
themselves, support a compensable rating under Diagnostic 
Code 6845.  Significantly, however, the July 2007 VA examiner 
stated that the Veteran no residuals of the bronchopleural 
fistula.  And the May 2008 VA examiner found that the 
residual pleural scarring  would not result in the symptoms 
the Veteran was exhibiting, to include severe DOE, chronic 
hypoxemia, pulmonary hypertension and COPD.  And while the 
examiner also noted that it was difficult to determine the 
extent that the residual scarring from the bronchopleural 
fistula involves any measurable lung disease by PFT and the 
extent to which the pleural thickening of the right lung base 
contributes to severe obstructive/severe airflow limitation 
pattern with no significant response to bronchodilator on 
PFT, the examiner unequivocally stated that the Veteran's 
symptomatology of chronic DOE, chronic hypercapnia, severe, 
chronic cough, and ILD are the result of additional pulmonary 
disorders, including severe COPD and bronchiolitis 
obliterans.  The examiner also explicitly found that the 
Veteran's pulmonary symptomatology primarily arises from 
conditions other than the bronchopleural fistula.  In light 
of these examiner's findings, the Board finds that a 
compensable evaluation for service-connected residuals of 
bronchopleural fistula is not warranted, as the preponderance 
of the medical evidence shows that the Veteran's pulmonary 
symptomatology primarily arises from conditions other than 
the service-connected bronchopleural fistula.  

Lastly, the Board has also considered whether a separate 
rating is warranted for the scar associated with the 
Veteran's service-connected residuals of bronchopleural 
fistula.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
During the May 2008 VA examination, the examiner reported 
that the Veteran had a well-healed, right lateral chest wall 
scar, which extended from the lateral outer part of the right 
breast to the back.  It measured approximately 8 inches 
horizontally and had multiple vertical one inch linear scars 
from what appear to be staples.  The examiner reported that 
the scar was well-healed, non-tender and without erythema, 
inflammation, ulceration, keloid or adherence.  

These findings do not support the assignment of a separate 
rating for the Veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square centimeters); is not deep and nonlinear in 
an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); is 
not superficial without causing limited motion or superficial 
and nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and it does not limit the Veteran's 
function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 
(2008); 73 F.R. 54708 (Sep. 23, 2008).

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The respiratory symptoms exhibited by the Veteran are related 
to nonservice-connected disabilities and are not associated 
with service-connected residuals of bronchopleural fistula.  
The lack of symptoms caused by the residuals of 
bronchopleural fistula are contemplated by the assignment of 
a noncompensable rating under the rating criteria (i.e., 
38 C.F.R. § 4.97, Diagnostic Codes 6840-6845), which 
reasonably describe the Veteran's disability.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2004 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate claims for service 
connection and an increased rating and of his and VA's 
respective duties in obtaining evidence.  See July 2004 
letter.  The rating criteria used to evaluate his disability 
was provided to the Veteran in a January 2006 statement of 
the case (SOC).  In April 2007, the Veteran was notified that 
VA uses a schedule for evaluating disabilities and that 
depending on the disability involved, assigns a rating from 0 
to as much as 100 percent.  He was told that in determining a 
disability rating, VA considers the severity and duration of 
the symptoms and the impact of the condition upon employment.  
The Veteran was also notified of examples of evidence that he 
should identify or provide that may affect how his disability 
is rated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  The claims were 
readjudicated in supplemental SOCs (SSOCs) dated August 2008 
and March 2009.  Accordingly, the duty to notify has been 
fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for COPD, to include as secondary to 
service-connected residuals of bronchopleural fistula, is 
denied.  

A compensable rating for residuals of bronchopleural fistula 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


